Citation Nr: 0832425	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Mr. Antonio E. Bendezu, 
Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

After reopening the claim on the basis of new and material 
evidence, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied the 
veteran's claim for service connection for a left knee 
disorder because there was no medical or other competent 
evidence of record at that time showing his pre-existing left 
knee disorder permanently increased in severity, i.e., was 
chronically aggravated, during his military service.

2.  Additional evidence received since that August 2001 
rating decision, however, is not cumulative of evidence 
already of record, is relevant, and raises a reasonable 
possibility of substantiating this claim.  

CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  

2.  But new and material evidence has since been submitted 
since that decision to reopen this claim.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claim for service connection 
for a left knee disorder on the basis of new and material 
evidence, there is no need to discuss whether the veteran has 
received sufficient notice insofar as the specific reasons 
for the prior, August 2001 denial because even if he has not, 
this is inconsequential and, therefore, at most harmless 
error since the Board is reopening his claim, regardless.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  In any event, he was 
provided notices in November 2006 and March 2007 complying 
with the requirements of Kent, before the RO readjudicated 
his claim in the October 2007 supplemental statement of the 
case (SSOC).  The Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate Veterans Claims Assistance Act (VCAA) notice is 
provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, though, unfortunately, the AMC must still fulfill other 
aspects of the duties to notify and assist.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  And this is why - after reopening the 
claim on the basis of new and material evidence, the Board is 
remanding the claim, rather than immediately readjudicating 
it on the underlying merits (i.e., de novo).



Analysis - Petition to Reopen the Claim for Service 
Connection for the Left Knee Disorder

An earlier August 2001 RO rating decision initially 
considered and denied the veteran's claim for service 
connection for a left knee disorder, and that decision, when 
not appealed, became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The veteran filed a formal petition to reopen this claim in 
December 2003.  Therefore, amended regulations with respect 
to new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the April 2004 rating decision at issue on appeal, the RO 
denied the petition to reopen based on a lack of new and 
material evidence, and as such, did not proceed to adjudicate 
the issue of service connection for a left knee disorder on 
the merits.  Regardless, though, the Board must make its own 
threshold preliminary determination of whether to reopen 
based on the receipt of new and material evidence, because it 
affects the Board's jurisdiction to adjudicate the underlying 
claim on the merits on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  



When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.



In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

In the prior August 2001 decision, as mentioned, the RO 
denied the claim because there was no competent evidence of a 
permanent increase in severity during service of the 
veteran's pre-existing left knee disorder beyond its natural 
progression.  In addition, there appears to have been no 
competent evidence of a then current left knee disability, 
that is, at the time of that August 2001 decision.

The evidence of record at the time of that August 2001 rating 
decision consisted of the veteran's original claim 
application and his service medical record (SMRs).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since that prior, 
final and binding, August 2001 rating decision.  Since that 
decision, crucial additional medical records were submitted, 
namely VA treatment records, listing a diagnosis of 
degenerative joint disease (DJD), i.e., arthritis in the left 
knee.  Private treatment records were also submitted, noting 
residuals of a medial arthrotomy of this knee and a diagnosis 
of progressive arthritis of this knee.  These additional 
records are relevant and raise a reasonable possibility of 
substantiating the claim because they confirm the veteran now 
at least has a diagnosis of a pertinent current disability 
involving his left knee, which was not established or 
otherwise shown when the RO denied his claim in August 2001.



Perhaps even more significantly, however, the veteran 
submitted a November 2003 private medical opinion from Dr. 
M.M., attributing the veteran's reported in-service injury as 
a paratrooper in 1968 to the current progressive arthritic 
changes in his left knee.  As mentioned, the credibility of 
this evidence is presumed for the limited purpose of 
determining whether it is new and material.  Justus, 3 Vet. 
App. 513.

This additional record is also relevant and raises a 
reasonable possibility of substantiating the claim because it 
confirms the veteran now at least has some medical evidence 
linking the etiology of his left knee disability to his 
military service.  And although this additional record does 
not clearly causally relate this disability to aggravation of 
a pre-existing left knee disorder by his military service, 
the Federal Circuit Court has held that new evidence 
nonetheless can be sufficient to reopen a claim if, as here, 
it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even when it is not enough to convince the Board 
to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the August 2001 rating 
decision; thus, the claim for service connection for a left 
knee disorder is reopened.  It is important for the veteran 
to understand that the standard for reopening a claim is low 
and does not necessarily indicate the claim will be 
ultimately granted.  At present, although there is sufficient 
evidence to reopen this claim, there is simply not enough 
competent medical evidence of record to allow the Board to 
adjudicate this claim on the underlying merits.  So the claim 
must be further developed on remand.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a left knee disorder.  To 
this extent only, the appeal is granted.  




REMAND

Further development is needed before the Board can adjudicate 
the veteran's claim for service connection on the underlying 
merits.  He must be scheduled for a VA examination to obtain 
a medical nexus opinion concerning the etiology of his 
current left knee disorder, including the arthritis, with 
consideration of whether his military service chronically 
aggravated any pre-existing condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this regard, for purposes of establishing entitlement to 
service connection under 38 U.S.C.A. § 1110 (West 2002), 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2007).  See also VAOPGCPREC 3-2003 
(July 16, 2003).  Only such conditions as recorded on 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

If, on the other hand, a preexisting disability is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disability, but he may bring a 
claim for service-connected aggravation of that disability.  
In that case, section 1153 applies and the burden falls on 
him to establish aggravation.  38 U.S.C.A. § 1153 (West 
2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (2007).  



Concerning this, the January 1966 military entrance examiner 
noted "knee-acute direct trauma" upon physical examination 
of the veteran's knee.  Therefore, he is not entitled to the 
presumption of soundness at the start of service.  That is to 
say, there is clear and unmistakable evidence supporting this 
conclusion of a 
pre-existing left knee disorder.  See 38 U.S.C.A. § 1111; 38 
C.F.R. 3.304(b).  Since this disorder was noted at entrance, 
it is his burden to show a permanent (not temporary or 
intermittent flare-ups) worsening of the pre-existing left 
knee disorder during service.  In other words, he may only 
bring a claim for aggravation of this pre-existing condition.  
Wagner, 370 F.3d at 1096; VAOPGCPREC 3-2003.

To this end, the veteran claims he sustained additional 
trauma (injury) to his left knee during service as a result 
of hard-impact landings as a paratrooper, and that he has 
suffered with pain in this knee during the many years since 
his separation from the military.  Further, his February 1969 
discharge examination report stated that his left knee 
shifted in and out of joint, either due to an injury or a 
trick knee, and added that he reported wearing a knee brace 
prior to service.  

Finally, and also rather importantly, the veteran submitted a 
November 2003 private medical opinion from Dr. M.M. 
attributing the veteran's reported in-service injury as a 
paratrooper in 1968 to the current progressive arthritic 
changes in his left knee.  The letter also recorded that the 
veteran reportedly had a knee operation performed in 1974 or 
1975 to remove his medial meniscus cartilage, due to 
continuing and progressive pain since service.  That opinion, 
however, appears to have relied on the veteran's self-
reported history, did not involve a review of his claims file 
(c-file) - including his SMRs, seemed speculative in its 
conclusion, and failed to clearly address whether his 
military service permanently increased the severity of his 
pre-existing knee disorder.  So a VA medical examination 
and opinion are needed to determine whether this occurred.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA orthopedic 
examination for a medical nexus opinion 
concerning the nature and etiology of his 
current left knee disorder.  He is hereby 
advised that failure to report for this 
scheduled VA examination, without good 
cause, may have adverse consequences on his 
claim.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical and other history - including, in 
particular, the service medical records.  
Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to provide an opinion 
responding to the following questions:

(A)  Did the veteran's pre-existing 
left knee disorder chronically, i.e., 
permanently increase in severity during 
his military service from March 1966 to 
March 1969 - including as a result of 
repeated jumps (hard-impact landings) 
as a paratrooper?

(B)  If there was a measurable, 
permanent increase in severity of his 
left knee disorder during service, 
was this increase above and beyond the 
natural progression of the pre-existing 
disability?


The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

2.  Then readjudicate the claim on a de novo 
basis in light of the additional evidence 
received since the October 2007 SSOC.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


